                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF LOUISIANA

IN RE:            A&B INDUSTRIES OF MORGAN CITY, INC.                            Case 17-51452

                                                                                 Chapter 7

                         TRUSTEE'S REPORT OF SALE AT AUCTION

TO THE HONORABLE CLERK, UNITED STATES BANKRUPTCY COURT:

         Now comes Lucy G. Sikes, the duly qualified and acting Trustee herein, and with respect

shows:

         1. On August 1, 2018, notice was given by this Trustee of her intent to sell the below

              listed property of the debtor's estate at a public auction:

              Remnant assets, including all of the Seller’s right, title and interest under, in and to the
              Remnant Assets, as well as any and all claims and rights related to the Remnant Assets,
              including, without limitation, all cash, securities, instruments and other property that
              may be paid or issued in conjunction with the Remnant Assets and all amounts, interest,
              and costs due under the Remnant Assets.

         2.      That all parties in interest had opportunity for objection and hearing on said sale

(Docket #68, 69).

         3.      That no objections were filed within the time allowed by the Court; therefore, your

Trustee proceeded to sell the property to the requesting party, Oak Point Partners, Inc., as set out

in paragraph 1 above.

         4.      That the sale was completed, and the Trustee reports that the movable property sold

for the amount of $5,000.

         5.      Trustee requests that this report be filed in and made a part of the records of the

above proceedings.

         Dated: January 16, 2019                                 Respectfully submitted,

                                                                 _/s/Lucy G. Sikes_________
                                                                 Lucy G. Sikes
                                                                 Chapter 7 Trustee
                                                                 Post Office Box 6726
                                                                 Shreveport, LA 71136-6726
                                                                 337-366-0214

  17-51452 - #90 File 01/16/19 Enter 01/16/19 14:07:05 Main Document Pg 1 of 1
